EXHIBIT 10.2

SUN AMERICAN BANCORP




AMENDED AND RESTATED 2005 STOCK OPTION

AND STOCK INCENTIVE PLAN




1.

Purpose of Plan  

The purpose of this Amended and Restated Amended and Restated 2005 Stock Option
and Stock Incentive Plan (the “Plan”) is to provide additional incentive to
officers and directors of, and other key employees of and important consultants
and/or advisors to, Sun American Bancorp (the “Company”), and each present or
future parent or subsidiary corporation of the Company (“Affiliates”), by
encouraging them to invest in shares of the Company’s common stock (the “Common
Stock”) and providing for awards in the form of options to purchase Common Stock
and restricted shares of Common Stock (collectively, “Awards”) in order to
promote a proprietary interest in the Company and an increased personal interest
in the Company’s continued success and progress.  

2.

Aggregate Number of Shares  

A maximum of 4,000,000 shares of Common Stock may be issued under this Plan
either in the form of restricted shares or upon the exercise of options issued
pursuant to the Plan subject to the restrictions described below.  Up to
3,000,000 shares of Common Stock may be issued upon the exercise of Incentive
Stock Options (as defined in Section 5(a) of the Plan).  

Notwithstanding the foregoing, in the event of any change in the outstanding
shares of Common Stock by reason of a stock dividend, stock split, combination
of shares, recapitalization, merger, consolidation, transfer of assets,
reorganization, conversion or what the Committee (as defined in Section 4(a)),
deems in its sole discretion to be similar circumstances, the aggregate number
of shares which may be issued under this Plan shall be appropriately adjusted in
a manner determined in the sole discretion of the Committee.  Reacquired shares
of Common Stock, as well as unissued shares, may be used to grant Awards under
this Plan.  Common Stock subject to options which have terminated unexercised,
either in whole or in part, and restricted shares which are forfeited prior to
vesting shall be available for future grants under this Plan.  

3.

Class of Persons Eligible to Receive Awards

All officers, directors and key employees of and important consultants and/or
advisors to the Company and of or to any present or future Company parent or
subsidiary corporation are eligible to receive Awards under this Plan.  The
individuals who shall, in fact, receive Awards shall be selected by the
Committee, in its sole discretion, except as otherwise specified in Section 4
hereof, and are referred to herein as participants.  No outside director may
receive Awards under this Plan which in the aggregate equal more than 20% of the
total number of shares of Common Stock authorized for issuance under this Plan
and no officer, employee or consultant may receive Awards under this Plan which
in the aggregate equal more than 60% of the total number of shares of common
stock authorized for issuance under this Plan.  





--------------------------------------------------------------------------------

4.

Administration of Plan

(a)

This Plan shall be administered either by the Company’s Board of Directors or a
Compensation Committee appointed by the Company’s Board of Directors.  The
Compensation Committee shall consist of a minimum of two and a maximum of five
members of the Board of Directors, each of whom shall be a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) under the Securities Exchange
Act of 1934, as amended, or any future corresponding rule, except that the
failure of the Compensation Committee for any reason to be composed solely of
Non-Employee Directors shall not prevent an Award from being considered granted
under this Plan.  The term “Committee,” as used herein, shall refer to either
the Company’s Board of Directors or such Compensation Committee, depending upon
who is administering the Plan.  The Committee shall, in addition to its other
authority and subject to the provisions of this Plan, determine which
individuals shall in fact be granted an option or options, whether the option
shall be an Incentive Stock Option or a Non-Qualified Stock Option (as such
terms are defined in Section 5(a)), the number of shares to be subject to each
of the options, the time or times at which the options shall be granted, the
rate of option exercisability, and, subject to Section 5 hereof, the price at
which each of the options is exercisable and the duration of the option.  The
Committee shall further have full and complete authority, subject to the
provisions of the Plan, to grant restricted shares and, in addition to the terms
and conditions contained in Sections 6 and 9 hereof, to provide such other terms
and conditions (which need not be identical among participants) with respect to
such restricted shares and the lapsing of restrictions thereon, as the Committee
shall determine in its sole discretion.  The dollar value of restricted shares
granted under the Plan shall be calculated based upon the fair market value of
the Common Stock on the date of the grant as such term is defined in Section
5(a) of the Plan.  

(b)

The Committee shall adopt such rules for the conduct of its business and
administration of this Plan as it considers desirable.  A majority of the
members of the Committee shall constitute a quorum for all purposes.  The vote
or written consent of a majority of the members of the Committee on a particular
matter shall constitute the act of the Committee on such matter.  The Committee
shall have the right to construe the Plan and the Awards granted pursuant
thereto, to correct defects and omissions and to reconcile inconsistencies to
the extent necessary to effectuate the Plan and the Awards granted pursuant
thereto, and such action shall be final, binding and conclusive upon all parties
concerned.  No member of the Committee or the Board of Directors shall be liable
for any act or omission (whether or not negligent) taken or omitted in good
faith, or for the exercise of an authority or discretion granted in connection
with the Plan to a Committee or the Board of Directors, or for the acts or
omissions of any other members of a Committee or the Board of Directors.
 Subject to the numerical limitations on Committee membership set forth in
Section 4(a) hereof, the Board of Directors may at any time appoint additional
members of the Committee and may at any time remove any member of the Committee
with or without cause.  Vacancies in the Committee, however caused, may be
filled by the Board of Directors, if it so desires.

5.

Incentive Stock Options and Non-Qualified Stock Options

(a)

Options issued pursuant to this Plan may be either Incentive Stock Options
granted pursuant to Section 5(b) hereof or Non-Qualified Stock Options granted
pursuant to Section 5(c) hereof, as determined by the Committee.  An “Incentive
Stock Option” is an option





2




--------------------------------------------------------------------------------

which satisfies all of the requirements of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations thereunder, and a
“Non-Qualified Stock Option” is an option which either does not satisfy all of
those requirements or the terms of the option provide that it will not be
treated as an Incentive Stock Option.  The Committee may grant both an Incentive
Stock Option and a Non-Qualified Stock Option to the same person, or more than
one of each type of option to the same person.  The option price for Incentive
Stock Options issued under this Plan shall be equal at least to the fair market
value (as defined below) of the Common Stock on the date of the grant of the
option.  Options shall be granted at an option price equal to at least 100% of
the fair market value (as defined below) of the common stock on the date of the
grant of the option.  The fair market value of the Common Stock on any
particular date shall mean the closing price of a share of the Common Stock on
any stock exchange on which such stock is then listed or admitted to trading,
including but not limited to the American Stock Exchange, the NASDAQ Stock
Market or any other exchange, on such date, or if no sale took place on such
day, the last such date on which a sale took place, or if the Common Stock is
not then quoted on the American Stock Exchange, NASDAQ Stock Market, or listed
or admitted to trading on any stock exchange, the average of the bid and asked
prices in the over-the-counter market on such date, or if none of the foregoing,
a price determined in good faith by the Committee to equal the fair market value
per share of the Common Stock.

(b)

Subject to the authority of the Committee set forth in Section 4(a) hereof,
Incentive Stock Options issued pursuant to this Plan shall be issued
substantially in the form set forth in Appendix I hereof, which form is hereby
incorporated by reference and made a part hereof, and shall contain
substantially the terms and conditions set forth therein.  Except as otherwise
provided by the Committee in the agreement evidencing the grant of Incentive
Stock Options, all Incentive Stock Options granted under the Plan shall vest at
a rate of one-fifth (1/5) of the initial award per year over a period of five
(5) years, commencing on January 1st of the calendar year following the calendar
year in which the Incentive Stock Options were granted.  Incentive Stock Options
shall not be exercisable after the expiration of ten years from the date such
options are granted, unless terminated earlier under the terms of the option,
except that options granted to individuals described in Section 422(b)(6) of the
Code shall conform to the provisions of Section 422(c)(5) of the Code.  At the
time of the grant of an Incentive Stock Option hereunder, the Committee may, in
its discretion, amend or supplement any of the option terms contained in
Appendix I for any particular optionee, provided that the option as amended or
supplemented satisfies the requirements of Section 422 of the Code and the
regulations thereunder.  Subject to the restrictions set forth in Section 2
hereof, each of the options granted pursuant to this Section 5(b) is intended,
if possible, to be an “Incentive Stock Option” as that term is defined in
Section 422 of the Code and the regulations thereunder.  In the event this Plan
or any option granted pursuant to this Section 5(b) is in any way inconsistent
with the applicable legal requirements of the Code or the regulations thereunder
for an Incentive Stock Option, this Plan and such option shall be deemed
automatically amended as of the date hereof to conform to such legal
requirements, if such conformity may be achieved by amendment.  If such
conformity may not be achieved by amendment, such option shall be deemed to be a
Non-Qualified Stock Option.  

(c)

Subject to the authority of the Committee set forth in Section 4(a) hereof,
Non-Qualified Stock Options issued to officers and other key employees pursuant
to this Plan shall be issued substantially in the form set forth in Appendix II
hereof, which form is hereby





3




--------------------------------------------------------------------------------

incorporated by reference and made a part hereof, and shall contain
substantially the terms and conditions set forth therein.  Except as otherwise
provided by the Committee in the agreement evidencing the grant of Non-Qualified
Stock Options, all Non-Qualified Stock Options granted under the Plan shall vest
at a rate of one-fifth (1/5) of the initial award per year over a period of five
(5) years, commencing on January 1st of the calendar year following the calendar
year in which the Non-Qualified Stock Options were granted.  Subject to the
authority of the Committee set forth in Section 4(a) hereof, Non-Qualified Stock
Options issued to directors and important consultants and/or advisors pursuant
to this Plan shall be issued substantially in the form set forth in Appendix III
hereof, which form is hereby incorporated by reference and made a part hereof,
and shall contain substantially the terms and conditions set forth therein.
 Non-Qualified Stock Options shall expire ten years after the date they are
granted, unless terminated earlier under the option terms.  At the time of
granting a Non-Qualified Stock Option hereunder, the Committee may, in its
discretion, amend or supplement any of the option terms contained in Appendix II
or Appendix III for any particular optionee.

(d)

Neither the Company nor any of its current or future parent, subsidiaries or
affiliates, nor their officers, directors, shareholders, stock option plan
committees, employees or agents shall have any liability to any optionee in the
event (i) an option granted pursuant to Section 5(b) hereof does not qualify as
an “Incentive Stock Option” as that term is used in Section 422 of the Code and
the regulations thereunder; (ii) any optionee does not obtain the tax treatment
pertaining to an “Incentive Stock Option;” or (iii) any option granted pursuant
to Section 5(c) hereof is an “Incentive Stock Option.”

(e)

Except as otherwise provided in Section 422 of the Code and regulations
thereunder or any successor provision, no Incentive Stock Option granted
pursuant to this Plan shall be transferable other than by will or the laws of
descent and distribution.  Except as otherwise provided by the Rules and
Regulations of the Securities and Exchange Commission, the Committee at the time
of grant of a Non-Qualified Stock Option may provide that such stock option is
transferable to any “family member” of the optionee by gift or qualified
domestic relations order.  For purposes of this section, a family member
includes any child, stepchild, grandchild, parent, step-parent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the grantee’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the grantee)
controls the management of assets, and any other entity in which these persons
or the grantee own more than 50% of the voting interests.  

6.

Restricted Shares

(a)

At the time of an award of restricted shares, in addition to any other terms and
conditions the Committee shall provide, the Committee shall establish for each
participant a period of time during which restricted shares granted under the
Plan are subject to forfeiture by the participant if the conditions established
by the Committee, if any, are not met or upon the expiration of which the
restricted shares shall vest and no longer be subject to restriction (the
“Restricted Period”).  Unless otherwise provided by the Committee in the
agreement evidencing the award of restricted shares, all restricted shares shall
have a Restricted Period of five (5) years and such restrictions shall lapse at
a rate of one-fifth (1/5) of the initial award per year,





4




--------------------------------------------------------------------------------

commencing on January 1st of the calendar year following the calendar year in
which the restricted shares were granted.  Restricted shares may not be sold,
assigned, transferred, pledged or otherwise encumbered by the participant,
except as hereinafter provided, during the Restricted Period.  Except for such
restrictions, and subject to paragraphs (d) and (f) of this Section 6 and
Section 9 hereof, the participant as owner of such restricted shares shall have
all the rights of a shareholder, including the right to vote the shares.

(b)

Except as provided in paragraph (i) of this Section 6, if a participant ceases
to maintain Continuous Service for any reason (other than death or disability),
all restricted shares theretofore awarded to such participant and which at the
time of such termination of Continuous Service are subject to the restrictions
imposed by paragraph (a) of this Section 6 shall upon such termination of
Continuous Service be forfeited and returned to the Company.  If a participant
ceases to maintain Continuous Service by reason of death or disability,
restricted shares then still subject to restrictions imposed by paragraph (a) of
this Section 6 will be free of those restrictions.  “Continuous Service,” as
used herein, means the absence of any interruption or termination of service as
an officer, director or employee of or consultant to the Company or any
Affiliate.  Service shall not be considered interrupted in the case of sick
leave, military leave or any other leave of absence approved by the Company or
any Affiliate or in the case of transfers between payroll locations of the
Company, or between the Company, or its subsidiaries.  

(c)

The Committee shall have the authority, in its discretion, to accelerate the
time at which any or all of the restrictions shall lapse with respect to
restricted shares, or to remove any or all of such restrictions, whenever it may
determine that such action is appropriate by reason of changes in applicable tax
or other laws or other changes in circumstances occurring after the commencement
of such Restricted Period.

(d)

Each certificate in respect of restricted shares awarded under the Plan shall be
registered in the name of the participant and deposited by the participant,
together with a stock power endorsed in blank, with the Company and shall bear
the following (or a similar) restricted legend (the “Restricted Legend”):

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Amended and Restated 2005 Stock Option and Stock Incentive Plan of Sun
American Bancorp.  Copies of such Plan are on file in the office of the
Secretary of Sun American Bancorp, 3400 Coral Way, Miami, Florida 33145.

(e)

At the time of any award of restricted shares, the participant shall enter into
an agreement with the Company in a form attached hereto as Appendix IV, as
modified by the Committee, agreeing to the terms and conditions of the
restricted shares and such other matters as the Committee, in its sole
discretion, shall determine (the “Restricted Stock Agreement”).

(f)

The payment to a participant of cash dividends declared or paid on such
restricted shares by the Company shall be deferred until the lapsing of any
restrictions imposed under paragraph (a) of this Section 6.  Such deferred
dividends shall be held by the Company for the account of the participant.  In
such event, there shall be credited at the end of each year (or portion thereof)
interest on the amount of the account at the beginning of the year at a rate per





5




--------------------------------------------------------------------------------

annum as the Committee, in its discretion, may determine.  Payment of deferred
dividends, together with interest accrued thereon, shall be made upon the
earlier to occur of the lapsing of the restrictions imposed under paragraph (a)
of this Section 6 or upon death or disability of the participant.

(g)

At the expiration of the Restricted Period, if any, imposed by paragraph (a) of
this Section 6, the Company shall redeliver to the participant (or where the
relevant provision of paragraph (b) of this Section 6 applies in the case of a
deceased participant, to his legal representative, beneficiary or heir) the
certificate(s) and stock power deposited with it pursuant to paragraph (d) of
this Section 6 and the shares represented by such certificate(s) shall be free
of the Restricted Legend referred to in paragraph (d) of this Section 6.
 Notwithstanding the foregoing, the Securities Legend described in paragraph (g)
of Section 9 shall continue to be included on all certificates as long as
registration has not occurred.  

(h)

During the Restricted Period, no Award nor any right of interest of a
participant in such Award set forth in any instrument evidencing any Award under
the Plan may be assigned, encumbered or transferred except, in the event of the
death of a participant, by will or the laws of descent and distribution.  

(i)

The Committee may provide in the Restricted Stock Agreement if the Continuous
Service of any participant (as defined in Section 6) is involuntarily terminated
for whatever reason, except for cause, as defined by the Committee, at any time
within a specified period after a change in control, unless the Committee shall
otherwise provide, any Restricted Period with respect to restricted shares shall
lapse upon such termination and all restricted shares shall become fully vested
in the participant.  

(j)

Upon the termination of any Restricted Period with respect to restricted shares
(or at any such earlier time, if any, that an election is made by the
participant under Section 83(b) of the Code, or any successor provision thereto,
to include the value of such shares in taxable income), the Company may withhold
from any payment or distribution made under this Plan sufficient shares or may
withhold from the participant’s compensation or require to be paid by
participant sufficient cash to cover any applicable withholding and employment
taxes.  The Company shall have the right to deduct from all dividends paid with
respect to restricted shares the amount of any taxes which the Company is
required to withhold with respect to such dividend payments.  No discretion or
choice shall be conferred upon any participant with respect to the form, timing
or method of any such tax withholding.

7.

Amendment, Supplement, Suspension and Termination

Awards shall not be granted pursuant to this Plan after the expiration of ten
years from the date the Plan is adopted by the Board of Directors of the
Company.  The Board of Directors reserves the right at any time, and from time
to time, to amend or supplement this Plan, including the forms of option or
restricted stock agreement attached hereto, in any way, or to suspend or
terminate it, effective as of such date, which date may be either before or
after the taking of such action, as may be specified by the Board of Directors;
provided, however, that such action shall not affect Awards granted under the
Plan prior to the actual date on which such action occurred.  If an amendment or
supplement of this Plan is required by the Code or the regulations thereunder





6




--------------------------------------------------------------------------------

to be approved by the shareholders of the Company in order to permit the
granting of “Incentive Stock Options” (as that term is defined in Section 422 of
the Code and regulations thereunder) pursuant to the amended or supplemented
Plan, such amendment or supplement shall also be approved by the shareholders of
the Company in such manner as is prescribed by the Code and the regulations
thereunder.  If the Board of Directors voluntarily submits a proposed amendment,
supplement, suspension or termination for shareholder approval, such submission
shall not require any future amendments, supplements, suspensions or
terminations (whether or not relating to the same provision or subject matter)
to be similarly submitted for shareholder approval.

8.

Effectiveness of Plan

This Plan shall become effective on the date of its adoption by the Company’s
Board of Directors, subject however to approval by the holders of the Common
Stock in the manner as prescribed in the Code and the regulations thereunder.
 Options may be granted under this Plan prior to obtaining shareholder approval,
provided such options shall not be exercisable until shareholder approval is
obtained.  No grants of restricted shares may be made under the Plan prior to
the receipt of shareholder approval.  

9.

General Conditions

(a)

Nothing contained in this Plan or any Award granted pursuant to this Plan shall
confer upon any employee the right to continue in the employ of the Company or
any affiliated or subsidiary corporation or interfere in any way with the rights
of the Company or any affiliated or subsidiary corporation to terminate his
employment in any way.

(b)

Nothing contained in this Plan or any Award granted pursuant to this Plan shall
confer upon any director or consultant the right to continue as a director of,
or consultant to, the Company or any affiliated or subsidiary corporation or
interfere in any way with the rights of the Company or any affiliated or
subsidiary corporation, or their respective shareholders, to terminate the
directorship of any such director or the consultancy relationship of any such
consultant.

(c)

Corporate action constituting an offer of stock for sale to any person under the
terms of the options to be granted hereunder shall be deemed complete as of the
date when the Committee authorizes the grant of the option to the such person,
regardless of when the option is actually delivered to such person or
acknowledged or agreed to by him.

(d)

The terms “parent corporation” and “subsidiary corporation” as used throughout
this Plan, and the options granted pursuant to this Plan, shall (except as
otherwise provided in the option form) have the meaning that is ascribed to that
term when contained in Section 422(b) of the Code and the regulations
thereunder, and the Company shall be deemed to be the grantor corporation for
purposes of applying such meaning.

(e)

References in this Plan to the Code shall be deemed to also refer to the
corresponding provisions of any future United States revenue law.





7




--------------------------------------------------------------------------------

(f)

The use of the masculine pronoun shall include the feminine gender whenever
appropriate.  

(g)

To the extent restricted shares or Common Stock issued upon the exercise of
options granted pursuant to the Plan have not been registered under the federal
and state securities laws or an exemption is otherwise unavailable, the
certificates for Common Stock to be issued pursuant to the Plan shall bear the
following securities legend (the “Securities Legend”):

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
 The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.  




The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Company that
said registration is no longer required.  

(h)

Each of the events specified in the following clauses (i) and (ii) of this
subsection (h) shall be deemed a “change in control”:  (i) a change within a
twelve-month period in the holders of more than 50% of the outstanding voting
stock of the Company; or (ii) any other events deemed to constitute a “change in
control” by the Committee.  

(i)

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to options and the option
price of such shares shall be appropriately adjusted and outstanding Awards
shall be treated like all other outstanding shares of Common Stock.  Any shares
of stock or other securities received, as a result of any of the foregoing
adjustment by the Committee or as part of an adjustment provided to shareholders
in general, by a participant with respect to restricted shares shall be subject
to the same restrictions and the certificate(s) or other instruments
representing or evidencing such shares or securities shall be legended and
deposited with the Company in the manner provided in Section 5 hereof.   

Adopted by the Board of Directors this 21st day of September 2005.  




Amended by the Board of Directors this 31st day of August 2006.  





8




--------------------------------------------------------------------------------

APPENDIX I




INCENTIVE STOCK OPTION







To:

____________________________________________________________

Name




Address:

____________________________________________________________




Date of Grant:

____________________________________________________________







You are hereby granted an option, effective as of the date hereof, to purchase
__________ shares of common stock (“Common Stock”) of Sun American Bancorp (the
“Company”) at a price of $____________  per share pursuant to the Company’s
Amended and Restated 2005 Stock Option and Stock Incentive Plan (the “Plan”).




Your Option may first be exercised at any time on or after __________ for up to
__% of the total number of shares subject to the Option and thereafter pursuant
to the following schedule until the total number of shares subject to the Option
are fully exercisable:  




Vesting Date

Percent of Initial Award Vested




%




Thus, this Option is fully exercisable on or after __ years from the Date of
Grant.  This Option shall terminate and is not exercisable after 10 years from
the Date of Grant (the “Scheduled Termination Date”)  This Option shall be
adjusted for any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend or distribution, supplemental offering of
shares, stock split, combination of shares, recapitalization, merger,
consolidation, exchange of shares, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances.  No
fractional shares shall be issued or delivered.  




In the event of a “Change of Control” (as defined below) of the Company, your
option may, from and after the date of the Change of Control, and
notwithstanding the immediately preceding paragraph, be exercised for up to 100%
of the total number of shares then subject to the option minus the number of
shares previously purchased upon exercise of the option (as adjusted for stock
dividends, stock splits, combinations of shares and what the Committee deems in
its sole discretion to be similar circumstances) and your vesting date may
accelerate accordingly.  A “Change of Control” shall be deemed to have occurred
upon the happening of any of the following events:

1.

A change within a twelve-month period in the holders of more than 50% of the
outstanding voting stock of the Company; or

2.

Any other event deemed to constitute a “Change of Control” by the Committee.








I-1




--------------------------------------------------------------------------------

You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase.  The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check and includes cash received
from a stock brokerage firm in a so-called “cashless exercise”; (b) unless
prohibited by the Committee, certificates representing shares of Common Stock,
which will be valued by the Secretary of the Company at the fair market value
per share of Common Stock (as determined in accordance with the Plan) on the
date of delivery of such certificates to the Company, accompanied by an
assignment of the stock to the Company; or (c) unless prohibited by the
Committee, any combination of cash and Common Stock valued as provided in
clause (b).  The use of the so-called “attestation procedure” to exercise a
stock option may be permitted by the Committee. Any assignment of stock shall be
in a form and substance satisfactory to the Secretary of the Company, including
guarantees of signature(s) and payment of all transfer taxes if the Secretary
deems such guarantees necessary or desirable.

Your option will, to the extent not previously exercised by you, terminate three
months after the date on which your employment by the Company or a Company
subsidiary corporation is terminated (whether such termination be voluntary or
involuntary) other than by reason of disability as defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder, or death (but in no event later than the Scheduled
Termination Date).  After the date your employment is terminated, as aforesaid,
you may exercise this option only for the number of shares which you had a right
to purchase and did not purchase on the date your employment terminated.  If you
are employed by a Company subsidiary corporation, your employment shall be
deemed to have terminated on the date your employer ceases to be a Company
subsidiary corporation, unless you are on that date transferred to the Company
or another Company subsidiary corporation.  Your employment shall not be deemed
to have terminated if you are transferred from the Company to a Company
subsidiary corporation, or vice versa, or from one Company subsidiary
corporation to another Company subsidiary corporation.

If you die while employed by the Company or a Company subsidiary corporation,
your executor or administrator, as the case may be, may, at any time within one
year after the date of your death (but in no event later than the Scheduled
Termination Date), exercise the option as to any shares which you had a right to
purchase and did not purchase during your lifetime.  If your employment with the
Company or a Company parent or subsidiary corporation is terminated by reason of
your becoming disabled (within the meaning of Section 22(e)(3) of the Code and
the regulations thereunder), you or your legal guardian or custodian may at any
time within one year after the date of such termination (but in no event later
than the Scheduled Termination Date), exercise the option as to any shares which
you had a right to purchase and did not purchase prior to such termination.
 Your executor, administrator, guardian or custodian must present proof of his
authority satisfactory to the Company prior to being allowed to exercise this
option.

Notwithstanding anything to the contrary contained in this option, in the event
of a sale or a proposed sale of the majority of the stock or assets of the
Company or a proposed Change of Control, the Committee shall have the right to
terminate this option upon thirty (30) days prior written notice to you, subject
to your right to exercise such option to the extent vested prior to such
termination.  








I-2




--------------------------------------------------------------------------------

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
disability.  Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a shareholder of the Company.  The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

(a)

Until the Plan pursuant to which this option is granted is approved by the
shareholders of the Company in the manner prescribed by the Code and the
regulations thereunder;

(b)

Until this option and the optioned shares are approved and/or registered with
such federal, state and local regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable;

(c)

During any period of time in which the Company deems that the exercisability of
this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or securities exchange rule,
regulation or law, or may cause the Company to be legally obligated to issue or
sell more shares than the Company is legally entitled to issue or sell; or

(d)

Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Committee) (i) all federal, state and local income tax withholding required to
be withheld by the Company in connection with the option exercise, and (ii) your
portion of other federal, state and local payroll and other taxes due in
connection with the option exercise.

The following two paragraphs shall be applicable if, on the date of exercise of
this option, the Common Stock to be purchased pursuant to such exercise has not
been registered under the Securities Act of 1933, as amended, and under
applicable state securities laws, and shall continue to be applicable for so
long as such registration has not occurred:




(a)

The optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted.  The optionee
further agrees that he will not at any time make any offer, sale, transfer,
pledge or other disposition of such Common Stock to be issued hereunder without
an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration.  The optionee shall execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
securities exchange rule, regulation or law.








I-3




--------------------------------------------------------------------------------




(b)

The certificates for Common Stock to be issued to the optionee hereunder shall
bear the following legend:




The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
 The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.  

The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Company that
said registration is no longer required.

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

It is the intention of the Company and you that this option shall, if possible,
be an “Incentive Stock Option” as that term is used in Section 422 of the Code
and the regulations thereunder.  In the event this option is in any way
inconsistent with the legal requirements of the Code or the regulations
thereunder for an “Incentive Stock Option,” this option shall be deemed
automatically amended as of the date hereof to conform to such legal
requirements, if such conformity may be achieved by amendment.  If such
conformity may not be achieved by amendment, such option shall be deemed to be a
Non-Qualified Stock Option.  

Nothing herein shall modify your status as an at-will employee of the Company.
 Further, nothing herein guarantees you employment for any specified period of
time.  This means that either you or the Company may terminate your employment
at any time for any reason, or no reason.  You recognize that, for instance, you
may terminate your employment or the Company may terminate your employment prior
to the date on which your option becomes vested.

Any dispute or disagreement between you and the Company with respect to any
portion of this option or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or its
successor, as amended from time to time.  However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this option amicably and informally, in good faith, for a period
not to exceed two weeks.  Thereafter, the dispute or disagreement will be
submitted to arbitration.  At any time prior to a decision from the
arbitrator(s) being rendered, you and the Company may resolve the dispute by
settlement.  You and the Company shall equally share the costs charged by the
American Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses.  The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on you and the Company.  Further, neither you nor








I-4




--------------------------------------------------------------------------------

the Company shall appeal any such award.  Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern.  This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company.  This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Florida.  

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.    

SUN AMERICAN BANCORP







By: ___________________________________




I hereby acknowledge receipt of a copy of the foregoing stock option and the
Amended and Restated 2005 Stock Option and Stock Incentive Plan and, having read
them hereby signify my understanding of, and my agreement with, its terms and
conditions.  I accept this option in full satisfaction of any previous written
or verbal promises made to me by the Company with respect to option grants.  




__________________

_________________________________

(Date)

(Signature)








I-5




--------------------------------------------------------------------------------

APPENDIX II




NON-QUALIFIED STOCK OPTION FOR OFFICERS

AND OTHER KEY EMPLOYEES




To:

____________________________________________________________

Name




Address:

____________________________________________________________




Date of Grant:

____________________________________________________________




You are hereby granted an option, effective as of the date hereof, to purchase
__________ shares of common stock (“Common Stock”) of Sun American Bancorp (the
“Company”) at a price of $_______ per share pursuant to the Company’s Amended
and Restated 2005 Stock Option and Stock Incentive Plan (the “Plan”).

Your Option may first be exercised at any time on or after ________ for up to
___% of the total number of shares subject to the Option and thereafter pursuant
to the following schedule until the total number of shares subject to the Option
are fully exercisable:  




Vesting Date

Percent of Initial Award Vested




%




Thus, this Option is fully exercisable on or after __ years from the Date of
Grant.  This Option shall terminate and is not exercisable after 10 years from
the Date of Grant (the “Scheduled Termination Date”).  This Option shall be
adjusted for any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend or distribution, supplemental offering of
shares, stock split, combination of shares, recapitalization, merger,
consolidation, exchange of shares, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances.  No
fractional shares shall be issued or delivered.  

In the event of a “Change of Control” (as defined below) of the Company, your
option may, from and after the date of the Change of Control, and
notwithstanding the immediately preceding paragraph, be exercised for up to 100%
of the total number of shares then subject to the option minus the number of
shares previously purchased upon exercise of the option (as adjusted for stock
dividends, stock splits, combinations of shares and what the Committee deems in
its sole discretion to be similar circumstances) and your vesting date may
accelerate accordingly.  A “Change of Control” shall be deemed to have occurred
upon the happening of any of the following events:

1.

A change within a twelve-month period in the holders of more than 50% of the
outstanding voting stock of the Company; or

2.

Any other event deemed to constitute a “Change of Control” by the Committee.








II-1




--------------------------------------------------------------------------------

You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase.  The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check and includes cash received
from a stock brokerage firm in a so-called “cashless exercise”; (b) unless
prohibited by the Committee, certificates representing shares of Common Stock,
which will be valued by the Secretary of the Company at the fair market value
per share of Common Stock (as determined in accordance with the Plan) on the
date of delivery of such certificates to the Company, accompanied by an
assignment of the stock to the Company; or (c) unless prohibited by the
Committee, any combination of cash and Common Stock valued as provided in
clause (b).  The use of the so-called “attestation procedure” to exercise a
stock option may be permitted by the Committee. Any assignment of stock shall be
in a form and substance satisfactory to the Secretary of the Company, including
guarantees of signature(s) and payment of all transfer taxes if the Secretary
deems such guarantees necessary or desirable.

Your option will, to the extent not previously exercised by you, terminate three
months after the date on which your employment by the Company or a Company
subsidiary corporation is terminated (whether such termination be voluntary or
involuntary) other than by reason of disability as defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder, or death (but in no event later than the Scheduled
Termination Date).  After the date your employment is terminated, as aforesaid,
you may exercise this option only for the number of shares which you had a right
to purchase and did not purchase on the date your employment terminated.  If you
are employed by a Company subsidiary corporation, your employment shall be
deemed to have terminated on the date your employer ceases to be a Company
subsidiary corporation, unless you are on that date transferred to the Company
or another Company subsidiary corporation.  Your employment shall not be deemed
to have terminated if you are transferred from the Company to a Company
subsidiary corporation, or vice versa, or from one Company subsidiary
corporation to another Company subsidiary corporation.

If you die while employed by the Company or a Company subsidiary corporation,
your executor or administrator, as the case may be, may, at any time within one
year after the date of your death (but in no event later than the Scheduled
Termination Date), exercise the option as to any shares which you had a right to
purchase and did not purchase during your lifetime.  If your employment with the
Company or a Company parent or subsidiary corporation is terminated by reason of
your becoming disabled (within the meaning of Section 22(e)(3) of the Code and
the regulations thereunder), you or your legal guardian or custodian may at any
time within one year after the date of such termination (but in no event later
than the Scheduled Termination Date), exercise the option as to any shares which
you had a right to purchase and did not purchase prior to such termination.
 Your executor, administrator, guardian or custodian must present proof of his
authority satisfactory to the Company prior to being allowed to exercise this
option.

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Committee.  








II-2




--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this option, in the event
of a sale or a proposed sale of the majority of the stock or assets of the
Company or a proposed Change of Control, the Committee shall have the right to
terminate this option upon thirty (30) days prior written notice to you, subject
to your right to exercise such option to the extent vested prior to such
termination.  

Except for transfers to ___________ under the terms set forth in the Plan, this
option is not transferable otherwise than by will or the laws of descent and
distribution, and is exercisable during your lifetime only by you, including,
for this purpose, your legal guardian or custodian in the event of disability.
 Until the option price has been paid in full pursuant to due exercise of this
option and the purchased shares are delivered to you, you do not have any rights
as a shareholder of the Company.  The Company reserves the right not to deliver
to you the shares purchased by virtue of the exercise of this option during any
period of time in which the Company deems, in its sole discretion, that such
delivery would violate a federal, state, local or securities exchange rule,
regulation or law.

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

(a)

Until the Plan pursuant to which this option is granted is approved by the
shareholders of the Company in the manner prescribed by the Code and the
regulations thereunder;

(b)

Until this option and the optioned shares are approved and/or registered with
such federal, state and local regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable;

(c)

During any period of time in which the Company deems that the exercisability of
this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or securities exchange rule,
regulation or law, or may cause the Company to be legally obligated to issue or
sell more shares than the Company is legally entitled to issue or sell; or

(d)

Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Committee) (i) all federal, state and local income tax withholding required to
be withheld by the Company in connection with the option exercise and (ii) your
portion of other federal, state and local payroll and other taxes due in
connection with the option exercise.

The following two paragraphs shall be applicable if, on the date of exercise of
this option, the Common Stock to be purchased pursuant to such exercise has not
been registered under the Securities Act of 1933, as amended, and under
applicable state securities laws, and shall continue to be applicable for so
long as such registration has not occurred:

(a)

The optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted.  The optionee
further agrees that he will not at any time make any








II-3




--------------------------------------------------------------------------------

offer, sale, transfer, pledge or other disposition of such Common Stock to be
issued hereunder without an effective registration statement under the
Securities Act of 1933, as amended, and under any applicable state securities
laws or an opinion of counsel acceptable to the Company to the effect that the
proposed transaction will be exempt from such registration.  The optionee shall
execute such instruments, representations, acknowledgments and agreements as the
Company may, in its sole discretion, deem advisable to avoid any violation of
federal, state, local or securities exchange rule, regulation or law.

(b)

The certificates for Common Stock to be issued to the optionee hereunder shall
bear the following legend:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
 The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Company that
said registration is no longer required.

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

It is the intention of the Company and you that this option shall not be an
“Incentive Stock Option” as that term is used in Section 422 of the Code and the
regulations thereunder.

Nothing herein shall modify your status as an at-will employee of the Company.
 Further, nothing herein guarantees you employment for any specified period of
time.  This means that either you or the Company may terminate your employment
at any time for any reason, or no reason.  You recognize that, for instance, you
may terminate your employment or the Company may terminate your employment prior
to the date on which your option becomes vested.

Any dispute or disagreement between you and the Company with respect to any
portion of this option or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or its
successor, as amended from time to time.  However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this option amicably and informally, in good faith, for a period
not to exceed two weeks.  Thereafter, the dispute or disagreement will be
submitted to arbitration.  At any time prior to a decision from the
arbitrator(s) being rendered, you and the Company may resolve the dispute by
settlement.  You and the Company shall equally share the costs charged by the
American Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses.  The decision of the








II-4




--------------------------------------------------------------------------------

arbitrator(s) shall be made in writing, setting forth the award, the reasons for
the decision and award and shall be binding and conclusive on you and the
Company.  Further, neither you nor the Company shall appeal any such award.
 Judgment of a court of competent jurisdiction may be entered upon the award and
may be enforced as such in accordance with the provisions of the award.

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern.  This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company.  This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Florida.

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

SUN AMERICAN BANCORP







By: __________________________________




I hereby acknowledge receipt of a copy of the foregoing stock option and the
Amended and Restated 2005 Stock Option and Stock Incentive Plan and, having read
them hereby signify my understanding of, and my agreement with, its terms and
conditions.  I accept this option in full satisfaction of any previously written
or verbal promises made to me by the Company with respect to option grants.  




________________________

________________________________

(Date)

(Signature)














II-5




--------------------------------------------------------------------------------







APPENDIX III




NON-QUALIFIED STOCK OPTION FOR OUTSIDE DIRECTORS

AND IMPORTANT CONSULTANTS AND/OR ADVISORS







To:

____________________________________________________________

Name




Address:

____________________________________________________________




Date of Grant:

____________________________________________________________







You are hereby granted an option, effective as of the date hereof, to purchase
__________ shares of common stock (“Common Stock”) of Sun American Bancorp (the
“Company”), at a price of $_______  per share pursuant to the Company’s Amended
and Restated 2005 Stock Option and Stock Incentive Plan (the “Plan”).

Your Option may first be exercised at any time on or after ______ for up to __%
of the total number of shares subject to the Option and thereafter pursuant to
the following schedule until the total number of shares subject to the Option
are fully exercisable:  




Vesting Date

Percent of Initial Award Vested




%




Thus, this Option is fully exercisable on or after __ years from the Date of
Grant.  This Option shall terminate and is not exercisable after 10 years from
the Date of Grant (the “Scheduled Termination Date”).  This Option shall be
adjusted for any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend or distribution, supplemental offering of
shares, stock split, combination of shares, recapitalization, merger,
consolidation, exchange of shares, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances.  No
fractional shares shall be issued or delivered.  

In the event of a “Change of Control” (as defined below) of the Company, your
option may, from and after the date of the Change of Control, and
notwithstanding the immediately preceding paragraph, be exercised for up to 100%
of the total number of shares then subject to the option minus the number of
shares previously purchased upon exercise of the option (as adjusted for stock
dividends, stock splits, combinations of shares and what the Committee deems in
its sole discretion to be similar circumstances) and your vesting date may
accelerate accordingly.  A “Change of Control” shall be deemed to have occurred
upon the happening of any of the following events:

1.

A change within a twelve-month period in the holders of more than 50% of the
outstanding voting stock of the Company; or








III-1







--------------------------------------------------------------------------------







2.

Any other event deemed to constitute a “Change of Control” by the Committee.

You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase.  The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check and includes cash received
from a stock brokerage firm in a so-called “cashless exercise”; (b) unless
prohibited by the Committee, certificates representing shares of Common Stock,
which will be valued by the Secretary of the Company at the fair market value
per share of  Common Stock (as determined in accordance with the Plan) on the
date of delivery of such certificates to the Company, accompanied by an
assignment of the stock to the Company; or (c) unless prohibited by the
Committee, any combination of cash and Common Stock valued as provided in
clause (b).  The use of the so-called “attestation procedure” to exercise a
stock option may be permitted by the Committee. Any assignment of stock shall be
in a form and substance satisfactory to the Secretary of the Company, including
guarantees of signature(s) and payment of all transfer taxes if the Secretary
deems such guarantees necessary or desirable.

Your option will, to the extent not previously exercised by you, terminate three
months after the date on which you cease for any reason to be a director of, or
consultant to, the Company or a subsidiary corporation (whether by death,
disability, resignation, removal, failure to be reappointed, reelected or
otherwise, or the expiration of any consulting arrangement, and regardless of
whether the failure to continue as a director or consultant was for cause or
without cause or otherwise), but in no event later than ten years from the date
this option is granted.  After the date you cease to be a director or
consultant, you may exercise this option only for the number of shares which you
had a right to purchase and did not purchase on the date you ceased to be a
director or consultant.  If you are a director of a subsidiary corporation, your
directorship shall be deemed to have terminated on the date such company ceases
to be a subsidiary corporation, unless you are also a director of the Company or
another subsidiary corporation, or on that date became a director of the Company
or another subsidiary corporation.  Your directorship or consultancy shall not
be deemed to have terminated if you cease being a director of, or consultant to,
the Company or a subsidiary corporation but are or concurrently therewith become
(a) a director of, or consultant to, the Company or another subsidiary
corporation or (b) an employee of the Company or a subsidiary corporation.

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Committee.  

Notwithstanding anything to the contrary contained in this option, in the event
of a sale or a proposed sale of the majority of the stock or assets of the
Company or a proposed Change of Control, the Committee shall have the right to
terminate this option upon thirty (30) days prior written notice to you, subject
to your right to exercise such option to the extent vested prior to such
termination.  








III-2







--------------------------------------------------------------------------------







Except for transfers to __________ under the terms set forth in the Plan, this
option is not transferable otherwise than by will or the laws of descent and
distribution, and is exercisable during your lifetime only by you, including,
for this purpose, your legal guardian or custodian in the event of disability.
 Until the option price has been paid in full pursuant to due exercise of this
option and the purchased shares are delivered to you, you do not have any rights
as a shareholder of the Company.  The Company reserves the right not to deliver
to you the shares purchased by virtue of the exercise of this option during any
period of time in which the Company deems, in its sole discretion, that such
delivery would violate a federal, state, local or securities exchange rule,
regulation or law.  

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

(a)

Until the Plan pursuant to which this option is granted is approved by the
shareholders of the Company in the manner prescribed by the Code and the
regulations thereunder;

(b)

Until this option and the optioned shares are approved and/or registered with
such federal, state and local regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable;

(c)

During any period of time in which the Company deems that the exercisability of
this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or securities exchange rule,
regulation or law, or may cause the Company to be legally obligated to issue or
sell more shares than the Company is legally entitled to issue or sell; or

(d)

Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Committee) (i) all federal, state and local income tax withholding required to
be withheld by the Company in connection with the option exercise and (ii) your
 portion of other federal, state and local payroll and other taxes due in
connection with the option exercise.

The following two paragraphs shall be applicable if, on the date of exercise of
this option, the Common Stock to be purchased pursuant to such exercise has not
been registered under the Securities Act of 1933, as amended, and under
applicable state securities laws, and shall continue to be applicable for so
long as such registration has not occurred:

(a)

The optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted.  The optionee
further agrees that he will not at any time make any offer, sale, transfer,
pledge or other disposition of such Common Stock to be issued hereunder without
an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration. The optionee shall execute such instruments,
representations, acknowledgements and agreements as the Company








III-3







--------------------------------------------------------------------------------







may, in its sole discretion, deem advisable to avoid any violation of federal,
state, local or securities exchange rule, regulation or law.

(b)

The certificates for Common Stock to be issued to the optionee hereunder shall
bear the following legend:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
 The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Company that
said registration is no longer required.

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

It is the intention of the Company and you that this option shall not be an
“Incentive Stock Option” as that term is used in Section 422 of the Code and the
regulations thereunder.

Any dispute or disagreement between you and the Company with respect to any
portion of this option or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or its
successor, as amended from time to time.  However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this option amicably and informally, in good faith, for a period
not to exceed two weeks.  Thereafter, the dispute or disagreement will be
submitted to arbitration.  At any time prior to a decision from the
arbitrator(s) being rendered, you and the Company may resolve the dispute by
settlement.  You and the Company shall equally share the costs charged by the
American Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses.  The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on you and the Company.  Further, neither you nor the Company shall
appeal any such award.  Judgment of a court of competent jurisdiction may be
entered upon the award and may be enforced as such in accordance with the
provisions of the award.

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern.  This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no








III-4







--------------------------------------------------------------------------------







amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company.  This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Florida.

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

SUN AMERICAN BANCORP




By: _________________________________

I hereby acknowledge receipt of a copy of the foregoing stock option and the
Amended and Restated 2005 Stock Option and Stock Incentive Plan and, having read
them hereby signify my understanding of, and my agreement with, its terms and
conditions.  I accept this option in full satisfaction of any previous written
or verbal promises made to me by the Company with respect to option grants.  

________________________

_______________________________

(Date)

(Signature)














III-5







--------------------------------------------------------------------------------

 




APPENDIX IV

RESTRICTED STOCK AGREEMENT

RS No. ___________

An Award of Restricted Stock is hereby awarded on ___________, 20__ (the “Award
Date”) by Sun American Bancorp (the “Company”), to ___________________ (the
“Grantee”), in accordance with the following terms and conditions and the
conditions contained in the Company’s Amended and Restated 2005 Stock Option and
Stock Incentive Plan (the “Plan”):

1.

Share Award.  The Company hereby awards the Grantee ___________ shares (the
“Shares”) of common stock of the Company (the “Common Stock”) pursuant to the
Plan, as the same may from time to time be amended, and upon the terms and
conditions and subject to the restrictions therein and hereinafter set forth.  A
copy of the Plan as currently in effect is incorporated herein by reference and
is attached hereto.

2.

Restrictions on Transfer and Restricted Period.  During the period (the
“Restricted Period”) commencing on the Award Date and terminating on
_________________, 20__, the Shares may not be sold, assigned, transferred,
pledged, or otherwise encumbered by the Grantee, except as hereinafter provided.

Except as set forth below, the Restricted Period with respect to the Shares will
lapse at a rate of ___% of the initial award for every ____ months of Continuous
Service (as defined in the Plan) completed since the Award Date according to the
following schedule: _______________.  Subject to the restrictions set forth in
the Plan, the Committee referred to in Section 4 of the Plan or its successor
(the “Committee”) shall have the authority, in its discretion, to accelerate the
time at which any or all of the restrictions shall lapse with respect to any
Shares thereto, or to remove any or all of such restriction, whenever the
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws, or other changes in circumstances occurring after
the commencement of the Restricted Period.  

3.

Termination of Service.  Except as provided in Section 9 below, if the Grantee
ceases to maintain “Continuous Service” (as defined in the Plan) for any reason
other than death or disability, all Shares which at the time of such termination
of Continuous Service are subject to the restrictions imposed by Section 2 above
shall upon such termination of Continuous Service be forfeited to the Company.
 If the Grantee ceases to maintain “Continuous Service” (as defined in the Plan)
by reason of death or disability, the Shares then still subject to restrictions
imposed by Section 2 will be free of those restrictions and shall not be
forfeited.

4.

Certificates for the Shares.  The Company shall issue a certificate (or
certificates) in the name of the Grantee with respect to the Shares, and shall
hold such certificate (or certificates) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby.  Such certificate (or certificates) shall bear the
following restricted legend (the “Restricted Legend”):

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions





IV-1




--------------------------------------------------------------------------------

 




(including forfeiture) contained in the Amended and Restated 2005 Stock Option
and Stock Incentive Plan of Sun American Bancorp  Copies of such Plan are on
file in the office of the Secretary of Sun American Bancorp, 3400 Coral Way,
Miami, Florida 33145.  

The Grantee further agrees that simultaneously with the execution of the
Agreement, the Grantee shall execute stock powers in favor of the Company with
respect to the Shares and that the Grantee shall promptly deliver such stock
powers to the Company.

The following two paragraphs shall be applicable if, on the Award Date, the
Common Stock subject to such Award has not been registered under the Securities
Act of 1933, as amended, and under applicable state securities laws, and shall
continue to be applicable for so long as such registration has not occurred:

The Grantee hereby agrees, warrants and represents that Grantee is acquiring the
Common Stock to be issued pursuant to this Agreement for Grantee’s own account
for investment purposes only, and not with a view to, or in connection with, any
resale or other distribution of any of such shares, except as hereafter
permitted.  The Grantee further agrees that Grantee will not at any time make
any offer, sale, transfer, pledge or other disposition of such Common Stock to
be issued hereunder without an effective registration statement under the
Securities Act of 1933, as amended, and under any applicable state securities
laws or an opinion of counsel acceptable to the Company to the effect that the
proposed transaction will be exempt from such registration.  The Grantee shall
execute such instruments, representations, acknowledgments and agreements as the
Company may, in its sole discretion, deem advisable to avoid any violation of
federal, state, local or securities exchange rule, regulation or law.

The certificates for Common Stock to be issued pursuant to this Agreement shall
bear the following securities legend (the “Securities Legend”):  

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
 The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.  

The Securities Legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Company that
said registration is no longer required.  

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.





IV-2




--------------------------------------------------------------------------------

 




5.

Grantee’s Rights.  Except as otherwise provided herein, the Grantee, as owner of
the Shares, shall have all rights of a shareholder.  During any Restricted
Period, the Grantee shall be entitled to vote such Shares as to which the
Restricted Period has not yet lapsed or expired (the “Restricted Shares”) in
Grantee’s sole discretion, at any annual and special meetings of the
shareholders of the Company and at any continuations and adjournments of such
meetings, upon any matters coming before such meetings or adjournments.  

6.

Cash Dividends.  Cash dividends, if any, paid on the Restricted Shares shall be
held by the Company for the account of the Grantee and paid to the Grantee upon
the expiration of the Restricted Period or upon the death or disability of the
Grantee.  All such withheld dividends shall earn interest at an annual rate
determined by the Committee.

7.

Expiration of Restricted Period.  Upon the lapse or expiration of the Restricted
Period with respect to any portion of the Shares, the Company shall deliver to
the Grantee (or in the case of a deceased Grantee, to Grantee’s legal
representative) the certificate in respect of such Shares and the related stock
powers held by the Company pursuant to Section 4 above.  The Shares as to which
the Restricted Period shall have lapsed or expired shall be free of the
restrictions referred to in Section 2 above and such certificate shall not bear
the Restricted Legend provided for in Section 4 above.  Notwithstanding the
foregoing, the Securities Legend described in Section 4 shall continue to be
included on the certificates as long as registration has not occurred.  

8.

Adjustments for Changes in Capitalization of the Company.  In the event of any
change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Company or in the shares of Common Stock, the number and class
of Shares covered by this Agreement shall be appropriately adjusted by the
Committee in the same manner as other outstanding shares are adjusted.   Any
shares of Common Stock or other securities received, as a result of the
foregoing, by the Grantee with respect to Shares subject to the restrictions
contained in Section 2 above also shall be subject to such restrictions and the
certificate or other instruments representing or evidencing such shares or
securities shall be legended and deposited with the Company in the manner
provided in Section 4 above.  

9.

Change in Control.  If the “Continuous Service” (as defined in the Plan) of the
Grantee is involuntarily terminated for whatever reason, other than for cause
(as defined by the Committee), at any time within 18 months of a “change in
control” (as defined in the Plan), the Restricted Period with respect to all
Shares shall lapse upon such termination and all Shares shall become fully
vested in the Grantee.  

10.

Delivery and Registration of Shares of Common Stock.  The Company’s obligation
to deliver Shares hereunder shall be conditioned upon the receipt of a
representation as to the investment intention of the Grantee or any other person
to whom such Shares are to be delivered, in such form as the Committee shall
determine to be necessary or advisable to comply with the provisions of the
Securities Act of 1933, as amended, or any other Federal, state or local
securities legislation or regulation.  Any representation regarding investment
intent shall become





IV-3




--------------------------------------------------------------------------------

 




inoperative upon the registration of such shares or other action eliminating the
necessity of such representation under such Securities Act or other securities
regulation.  

The Company shall not be required to deliver any Shares under the Plan prior to
the completion of such registration or other qualification of such Shares under
any state or federal law, rule or regulation, as the Committee shall determine
to be necessary or advisable.  




11.

Plan and Plan Interpretations as Controlling.  The Shares hereby awarded and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling.  All determinations and
interpretations by the Committee shall be binding and conclusive upon the
Grantee or Grantee’s legal representatives with regard to any question arising
hereunder or under the Plan.  

12.

Grantee Service.  Nothing in this Agreement shall limit the right of the Company
or any of its Affiliates to terminate the Grantee’s service as an officer or
employee, or otherwise impose upon the Company or any of its Affiliates any
obligation to employ or accept the services of the Grantee.  

13.

Withholding and Social Security Taxes.  Upon the termination of any Restricted
Period with respect to any Shares (or any such earlier time, if any, that an
election is made under Section 83(b) of the Code, or any successor provision
thereto, to include the value of such Shares in taxable income), the Company
shall have the right to withhold from the Grantee’s compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes.  Alternatively, the Company may require the
Grantee to pay the Company the amount of any taxes which the Company is required
to withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld.  The Company shall withhold from any cash dividends paid on the
Restricted Stock an amount sufficient to cover taxes owed as a result of the
dividend payment.  The Company’s method of satisfying its withholding
obligations shall be solely in the discretion of the Company, subject to
applicable federal, state and local laws.

14.

Tax Consequences.  Grantee has reviewed with Grantee’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.  Grantee is relying solely on such
advisors and not on any statements or representations of Company or any of its
agents.  Grantee understands that Grantee (and not Company) shall be responsible
for Grantee’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.  Grantee understands that
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”), taxes
(as ordinary income) the fair market value of the Shares as of the date any
“restrictions” on the Shares lapse.  To the extent that a grant hereunder is not
otherwise an exempt transaction for purposes of Section 16(b) of the Securities
and Exchange Act of 1934, as amended (the “1934 Act”), with respect to officers,
directors and 10% shareholders, a “restriction” on the Shares includes for these
purposes the period after the grant of the Shares during which such officers,
directors and 10% shareholders could be subject to suit under Section 16(b) of
the 1934 Act.  Alternatively, Grantee understands that Grantee may elect to be
taxed at the time the Shares are granted rather than when the restrictions on
the Shares lapse, or the Section 16(b) period expires, by filing an election
under Section 83(b) of the Code with the I.R.S. within 30 days from the date of
grant.





IV-4




--------------------------------------------------------------------------------

 




GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION AVAILABLE TO GRANTEE UNDER SECTION 83(B)
OF THE CODE, EVEN IF GRANTEE REQUESTS THAT THE COMPANY OR ITS REPRESENTATIVES
MAKE THIS FILING ON GRANTEE’S BEHALF.

15.

Arbitration.  Any dispute or disagreement between Grantee and the Company with
respect to any portion of this Agreement or its validity, construction, meaning,
performance or Grantee’s rights hereunder shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) or its successor, as amended from time to time by a sole
arbitrator.  However, prior to submission to arbitration Grantee agrees to
attempt to resolve any disputes or disagreements with the Company over this
Agreement amicably and informally, in good faith, for a period not to exceed 14
days.  Thereafter, the dispute or disagreement will be submitted to arbitration.
 The arbitrator shall be independent and impartial, mutually acceptable to the
parties and appointed by AAA.  The arbitration shall be held in Philadelphia,
Pennsylvania or such other location as the parties may agree.  At any time prior
to a decision from the sole arbitrator being rendered, Grantee and the Company
may resolve the dispute by settlement.  The Grantee and the Company shall
equally share the arbitrator’s fee and the costs charged by the AAA or its
successor, but Grantee and the Company shall otherwise be solely responsible for
their own respective counsel fees and expenses.  The decision of the sole
arbitrator shall be made in writing, setting forth the award, the reasons for
the decision and award and shall be binding and conclusive on Grantee and the
Company.  Further, neither Grantee nor the Company shall appeal any such award.
 Judgment of a court of competent jurisdiction may be entered upon the Award and
may be enforced as such in accordance with the provisions of the Award.

16.

Amendment/Choice of Law.  This Agreement constitutes the entire understanding
between the Company and the Grantee with respect to the subject matter hereof
and no amendment, supplement or waiver of this Agreement, in whole or in part,
shall be binding upon the Company unless in writing and signed by the President
of the Company.  This Agreement and the performances of the parties hereunder
shall be construed in accordance with and governed by the laws of the State of
Florida.  

17.

Grantee Acceptance.  The Grantee shall signify Grantee’s acceptance of the terms
and conditions of this Agreement by signing in the space provided below and
signing the attached stock powers and returning a signed copy of this Agreement
and the original attached stock powers to the Company.  IF A FULLY EXECUTED COPY
HEREOF AND THE ATTACHED STOCK POWERS HAVE NOT BEEN RECEIVED BY THE COMPANY, THE
COMPANY HAS THE RIGHT TO REVOKE THIS AWARD, AND AVOID ALL OBLIGATIONS UNDER THIS
AGREEMENT.





IV-5




--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.




SUN AMERICAN BANCORP







By: ________________________________________

Name:

Title:










ACCEPTED:







________________________________________







________________________________________

(Street Address)




________________________________________

(City, State & Zip Code)





IV-6




--------------------------------------------------------------------------------

 




STOCK POWER




For value received, I hereby sell, assign, and transfer to Sun American Bancorp
(the “Company”) ____________ shares of the common stock of the Company, standing
in my name on the books and records of the aforesaid Company, represented by
Certificate No. _____ and do hereby irrevocably constitute and appoint the
Secretary of the Company attorney, with full power of substitution, to transfer
this stock on the books and records of the aforesaid Company.




________________________________________







Dated:  ____________







In the presence of:










__________________________

Name

































